PER CURIAM.
This is an appeal from a final judgment awarding alimony and child support to the appellee. Although the awards appear to be generous, we do not believe it has been demonstrated that such awards are unsupported by the evidence. However, we believe that it was error for the trial court to direct that there be an automatic increase in alimony in the future when child support payments terminate. Reid v. Reid, 365 So.2d 1050 (Fla. 4th DCA 1978). Accordingly, the judgment is affirmed in part and reversed in part with directions for further proceedings consistent with this opinion.
ANSTEAD, HARRY LEE, MOORE, JOHN H. II, and WARREN, LAMAR, Associate Judges, concur.